Opinión disidente emitida por la
Jueza Asociada Señora Naveira de Rodón,
a la cual se une el Juez Presidente Señor Andréu García.
El Procurador General expresó una “preocupación por la proliferación de comparecencias de jueces tanto ante el Tribunal Supremo como ante su oficina denunciando irregu-laridades en torno a la conducta de los abogados que pos-tulan ante ellos sin que éstos, previamente y a tenor con su poder inherente de reglamentar los procedimientos, tomen oportunamente las medidas necesarias para hacer valer dicha prerrogativa’’.(1) Compartimos esta preocupación y, por ende, entendemos que en este caso el Tribunal no debió ejercer su jurisdicción disciplinaria sobre la conducta pro-cesal negligente reflejada en los autos del foro de instancia en el caso civil que originó la queja. Por esta razón disen-timos de la opinión que hoy emite el Tribunal.
El caso de autos ejemplifica el tipo de conducta que debe ser atendida por los jueces de instancia al ejercer el control de su sala y del caso que tienen ante su consideración. Veamos cuáles son los hechos que dieron lugar a que la *155jueza de instancia nos remitiera el expediente del caso para iniciar un trámite disciplinario.
La conducta que da lugar a esta investigación discipli-naria surge de los procedimientos llevados a cabo en el caso Natividad Colón Salgado y otros v. Hospital Hermanos Meléndez y otros, Civil Núm. DDP—93-0707(502), en el Tribunal de Primera Instancia, Sala Superior de Bayamón, ante la Honorable Georgina Candal. Éste era un caso de daños y perjuicios por impericia médica.
En la querella presentada por el Procurador General se le imputaron a los Ledos. Héctor Collazo Maldonado y Nelson Rivera Cabrera violación a los Cánones 12, 18, 35 y 38 de Ética Profesional, 4 L.P.R.A. Ap. IX.(2)
El 4 de febrero de 2000 el Comisionado Especial, el ex juez Enrique Rivera Santana, rindió su informe. De las determinaciones de hecho surge que el licenciado Collazo Maldonado acordó con el licenciado Rivera Cabrera, a quien conocía y creía podía dar adecuada atención al caso, que este último se le uniera. Sobre dicha solicitud no medió acuerdo entre la parte demandante y el licenciado Rivera Cabrera. Una vez éste se unió al caso, el licenciado Collazo Maldonado le entregó el expediente y el licenciado Rivera Cabrera asumió el control, aunque al licenciado Collazo Maldonado se le notificaron varias órdenes.
Como bien señala la mayoría, gran parte de los proble-mas del caso surgen en el ámbito procesal y mayormente *156con lo relacionado a que los demandantes consiguieran un perito. Veamos cuál, en lo pertinente, fue la cronología pro-cesal de este caso.
1. El 14 de octubre de 1994 el licenciado Rivera Cabrera le informó al foro de instancia que había contratado un perito para el caso y que sometería el informe pericial en tres semanas.
2. El 17 de noviembre de 1994 le informó al tribunal que había contratado a la firma J.D.M.D. de Atlanta, una firma que se dedica a ofrecer servicios de peritaje en casos de impericia médica. Esta firma garantiza el que en caso de que el perito que consigan no pueda comparecer o rendir un informe, la firma se obliga a gestionar otro perito que sustente la misma opinión que el anterior. El licenciado Collazo Maldonado no participó en la contratación de esta firma. El acuerdo se realizó entre J.D.M.D. y el licenciado Rivera Cabrera, y los pagos se hacían directamente a la firma, no al perito contratado por ésta, el Dr. Herbert V. Swindell.
3. El 15 de enero de 1995 el tribunal emitió una orden, disponiendo que debido a la tardanza no admitiría el in-forme pericial en evidencia. El licenciado Rivera Cabrera solicitó la reconsideración y el tribunal reconsideró previo el pago de una sanción de $500 impuesta al abogado. Para esta fecha ya se le había impuesto otra sanción al licen-ciado Rivera Cabrera de $100 por no haber contestado a tiempo unos interrogatorios. En esta etapa de los procedi-mientos ya la Honorable Jueza Candal comenzó a adver-tirle al licenciado Rivera Cabrera de la posibilidad de ele-var el caso ante el Tribunal Supremo si no depositaba la totalidad de las sanciones en diez días.
4. El 4 de abril de 1995 se presentó un informe pericial preliminar que no estaba unido al expediente cuando la jueza emitió la antes mencionada orden.
5. El 5 de mayo de 1995 se señaló una conferencia con antelación al juicio que no se pudo llevar a cabo. El tribu*157nal entendió que esto se debió al licenciado Rivera Cabrera, por lo que le impuso una sanción adicional de $200. En la minuta se hizo constar que la jueza Candal había expresado que estaba preparando una resolución sobre el licenciado Rivera Cabrera para someterla al Tribunal Supremo por negarse éste a ofrecer la dirección de su representada. Ese mismo día dicho abogado ofreció la dirección de la codemandada Natividad Colón Salgado y el tribunal ordenó que le notificaran directamente varias órdenes.
6. El 1 de agosto de 1995, luego de varios trámites, el tribunal dispuso que si no se presentaba el informe pericial se desestimaría la demanda.
7. El 10 de agosto de 1995 se celebró una conferencia con antelación al juicio y, entre otras cosas, se indicó que aún no se había terminado el descubrimiento de prueba y que estaba programada la toma de una deposición al doctor Swindell, el perito anunciado por la parte demandante. Ambos abogados de la parte demandante, los licenciados Rivera Cabrera y Collazo Maldonado, estuvieron presentes. En la vista que se celebró ese día, la jueza Can-dal hizo un recuento de todas las órdenes incumplidas por el licenciado Rivera Cabrera, señaló fecha para la discu-sión de una moción de desestimación y de sentencia suma-ria, y advirtió que para esa fecha debería estar lista la transcripción de la deposición que se le tomara al doctor Swindell. Por último, autorizó que las sanciones fueran pa-gadas en plazos de $200 mensuales.
8. Del expediente no surge lo que ocurrió procesal-mente en este caso en 1996, si algo.
9. En 1997 hubo una conferencia con antelación al jui-cio a la cual no comparecieron los abogados de la parte demandante. Se indicó que éstos tampoco habían presen-tado el informe pericial. La jueza Candal emitió una orden para que la parte demandante mostrara causa por la cual no debía desestimarse la acción. Advirtió además que para la toma de deposición que estaba programada para el 22 de *158marzo de 1997, debían tener disponible al perito y que de no cumplir les impondría una sanción de $1,000.
10. Del informe del Comisionado Especial surge que ya desde abril de 1995 el licenciado Rivera Cabrera sabía que el doctor Swindell no podría comparecer ni a la toma de deposición ni al juicio. Mediante comunicaciones escri-tas de 13 de marzo y 10 de agosto de 1995, el doctor Swin-dell le había notificado que no podía comparecer ni a la toma de deposición ni al juicio. Esto implicaba que J.D.M.D. tenía que buscar otro perito para el caso y esto significaba costos adicionales para obtener el peritaje. Ni el licenciado Collazo Maldonado ni los abogados de la parte demandada, ni el tribunal de instancia, fueron informados de esta situación. Como consecuencia de esto y de los in-cumplimientos del licenciado Rivera Cabrera, y de las san-ciones que le impusieron, el licenciado Collazo Maldonado le solicitó la renuncia. A pesar de que el licenciado Collazo Maldonado le informó a uno de los abogados de los deman-dados de los problemas confrontados con la obtención de un perito, no presentó escrito alguno para hacerle llegar esta información al tribunal. Fue uno de los codemandados quien le informó al tribunal.
11. Finalmente, los licenciados Collazo Maldonado y Rivera Cabrera renunciaron a la representación legal de la parte demandante. Al 28 de diciembre de 1999 las sancio-nes impuestas no habían sido satisfechas. El tribunal de-cidió elevar el expediente al Tribunal Supremo para que se investigara la conducta profesional de ambos abogados.
Una vez sometido el informe del Comisionado Especial, le concedimos un término a los letrados querellados para que se expresaran. Estos optaron por no comparecer. Cabe señalar que el licenciado Rivera Cabrera no contestó la querella ni compareció en los procedimientos ante el Comi-sionado Especial.
Primero, quisiéramos comenzar por reconocer la dificul-tad que en muchas ocasiones confrontan los abogados de la *159parte demandante en casos de reclamaciones de daños por impericia médica en obtener peritos para probar sus casos. Esto, sin embargo, no excusa la falta de diligencia ni su deber de informarle, prontamente, tanto al tribunal como a los demandados y a sus clientes, de los problemas que con-frontan en obtener dicho peritaje. Los problemas procesa-les que emanan de estas situaciones deben ser resueltos por el foro de instancia, que cuenta con múltiples mecanis-mos para lograr que los casos se resuelvan de forma justa, rápida y económica a tenor con lo dispuesto en la Regla 1 de Procedimiento Civil, 32 L.P.R.A. Ap. III.
Contrario a la mayoría, estimamos que la falta de pago de sanciones impuestas por el tribunal a un abogado, tanto a favor de una parte como a favor del Estado, tampoco constituye una razón para elevar el expediente ante el Tribunal Supremo para el inicio de un proceso disciplinario y la eventual imposición de medidas disciplinarias. Tanto el Estado como las partes cuentan con mecanismos procesa-les adecuados para hacer cumplir estas órdenes; el trámite disciplinario no es la medida apropiada. (3)
Entendemos que el procedimiento disciplinario no debe utilizarse como sanción para un abogado que no ha sido puntual en su asistencia, ni conciso ni exacto en el trámite y presentación de las causas. Tampoco debe utilizarse contra el abogado que no ha podido producir un perito. En el caso de autos, no nos cabe duda que el licenciado Rivera Cabrera no fue diligente en la tramitación del caso y que incurrió en una falla procesal al no informarle, tanto al tribunal como a las partes, que no podría someter el in-forme pericial ni producir el perito para que fuera depuesto. Esto causó, por consiguiente, una dilación injus-tificada en el trámite procesal. Estas actuaciones, sin embargo, deben atenderse dentro del trámite procesal del *160caso en el foro de instancia. Cabe señalar que tan pronto se enteró el tribunal de instancia, tomó las medidas pertinen-tes e hizo innecesario que se utilizara el proceso disciplinario. Las faltas atribuidas al licenciado Collazo Maldonado son mucho menores y definitivamente no ame-ritan proceso disciplinario alguno.
Por las razones antes expuestas, disentimos de la opi-nión que hoy emite la mayoría. Entendemos que, a pesar de que las actuaciones del licenciado Rivera Cabrera deno-tan una gran falta de diligencia y una actitud algo displi-cente, contrario a la mayoría del Tribunal entendemos que éste no es el tipo de caso en el que debemos ejercer nuestra jurisdicción disciplinaria.(4) El foro de instancia actuó enér-gicamente y de forma adecuada con la conducta desple-gada por el licenciado Rivera Cabrera. En cuanto a la con-ducta antiética que se le imputa al licenciado Collazo Maldonado, reiteramos que ésta no amerita proceso disci-plinario alguno.
Por último, cabe señalar que el cliente de los licenciados Rivera Cabrera y Collazo Maldonado no presentó queja al-guna en contra de éstos.

 Informe del Procurador General en In re William Mariani Román, AB-2000-137. En este caso, mediante Resolución de 9 de febrero de 2001, expresamos lo si-guiente:
“Visto el Informe del Procurador General y la contestación del abogado, se or-dena el archivo de este asunto. Aunque el Ledo. William Marini Román debió ser más diligente en el trámite del caso que origina la queja, el Tribunal de Primera Instan-cia, Sala Superior de Utuado, Hon. Víctor de Jesús Cubano, debió haber tomado las medidas cautelares correspondientes para hacer valer sus órdenes. Se le apercibe al Ledo. William Marini Román que en el futuro deberá cumplir estrictamente con las órdenes de los tribunales a riesgo de severas sanciones disciplinarias.”


 “Cargo I: [Violentaron los principios establecidos por el Canon 12 de Ética Profesional el cual, entre otras cosas, obliga a todo abogado a ser conciso y exacto en el trámite y presentación de las causas de s[u] cliente y a evitar indebidas dilaciones en su tramitación y solución.
“Cargo II: [Violentaron los principios establecidos por el Canon 18 de Ética Profesional el cual prohtflbe a todo abogad[o a]sumir una representación legal de un cliente cuando est[á] consciente de que no puede rendir una labor idónea competente.
“Cargo III: [Violentaron los principios establecidos por el Canon 35 de Ética Profesional el cual, entre otras cosas, obliga a todo abogado a ser sincero y honrado en el desempeño profesional y a utilizar medios conscientes con la verdad.
“Cargo IV: [Violentaron los principios establecidos por el Canon 38 de Ética Profesional el cual, entre otras cosas, obliga a todo abogado a que en su conducta como funcionarios del tribunal aporten a la consecución de una mejor administración de la justicia.” Querella, págs. 1-2.


 Aunque no es obligación del tribunal, al ser de carácter rogado, como regla general, nuestro Derecho, el tribunal puede también, mota proprio, hacer cumplir el pago de las sanciones, utilizando, por ejemplo, los mecanismos de desacato.


 Tomamos conocimiento de que en los recursos que se presentan ante noso-tros, un número sustancial refleja una conducta similar a la de los licenciados Rivera Cabrera y Collazo Maldonado. Sin embargo, no ordenamos, motu proprio, su inves-tigación disciplinaria. Tampoco hacemos observación disciplinaria alguna. Cabe se-ñalar que denegamos un número considerable de recursos por falta de jurisdicción cuando el abogado de un peticionario no cumple con los términos jurisdiccionales prescritos por ley o por no perfeccionar el recurso adecuadamente a tiempo, o por incumplir de forma crasa con nuestro reglamento o el del Tribunal de Circuito de Apelaciones. A pesar de esto, no iniciamos trámite disciplinario alguno ni censura-mos o amonestamos a estos abogados. Entendemos que por el solo hecho de que un juez de instancia nos haya remitido el expediente de un caso para trámite discipli-nario, no lo hace más importante ni adecuado que los casos que vienen ante nuestra atención en el curso apelativo normal y que reflejan igual tipo de conducta.